Nichols, Chief Justice.
The appellant was tried and convicted for the offenses of murder and carrying a pistol without a license. *241She was sentenced to life imprisonment on the murder charge and 12 months for the pistol violation to run concurrently with the life sentence. The appellant appeals from the overruling of her motion for new trial on the usual general grounds.
Submitted August 15, 1975
Decided September 23, 1975.
Dorothy D. Atkins, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, Julius C. Daugherty, Staff Assistant Attorney General, for appellee.
1. The appellant has neither argued in her brief nor cited any authority concerning the conviction of carrying a pistol without a license. Accordingly, as to this conviction the motion for new trial is deemed abandoned.
2. The appellant contends the evidence was insufficient to convict her of murder. She testified that she was in fear of her life and shot the victim only in order to escape, and that the victim was holding a knife on her prior to his leaving the car to enter a liquor store.
A passenger in the car testified that he did not see any knife. This witness further testified that the appellant got out of the car, began shooting at the victim, chased him around the car still shooting, finally hitting him, and then stood over him and fired the last bullet into his body. Two clerks in the liquor store testified to substantially the same facts.
The evidence authorized the conviction and the trial court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur.